DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Here, the abstract is objected to for using phrases which can be implied (i.e., “The disclosure relates to…”).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites "[the] method of claim 4, wherein one or more of measurements, dimensions, or geometry for the structure in the scene are derivable from the verified wireframe” (emphasis added). There is insufficient antecedent basis for this limitation in the claim.
The term “substantially” in claim 6 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 16, see treatment of claim 6.
Allowable Subject Matter
Claims 4-23 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 4, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a. providing, by a computer, a plurality of overlapping 2D images of all or part of a structure in a scene, wherein the plurality of overlapping 2D images is generated from a passive image capture device; b. selecting, by either or both the computer or a user, all or part of the structure, thereby providing a structural element of interest; c. generating, by either or both the computer or the user, a first wireframe corresponding to the structural element of interest; d. selecting, by either or both the computer or the user, one or more wireframe vertices on the first wireframe; e. projecting, by either or both the computer or the user, each of the one or more selected wireframe vertices over: i. one or more 2D images including all or part of the structural element of interest; or ii. a 3D point cloud corresponding to all or part of the structural element of interest, wherein the 3D point cloud is derived from the plurality of overlapping 2D images; and f. determining, by either or both the computer or the user, whether any of the one or more projected wireframe vertices is out of alignment with a corresponding structural element vertex in the one or more 2D images or the 3D point cloud, and in response to a determination that at least one of the one or more projected wireframe vertices is out of alignment with the corresponding structural element vertex in the one or more 2D images or the 3D point cloud, adjusting each out of alignment projected wireframe vertex to generate an alignment of each projected wireframe vertex with the corresponding structural element vertex in the one or more 2D images or the 3D point cloud, thereby providing a verified wireframe for the structural element of interest.
For instance, BROWN et al. (U.S. Pat. App. Pub. No. US 20150172628 A1; hereinafter "Brown") teaches, among other things, alteration of automatically-generated three-dimensional models using photogrammetry. Brown, Abstract. However, Brown does not anticipate or render obvious, either alone or in combination, the limitations above.
Regarding independent claim 14, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: a. providing, by either or both of a computer or a user, a first wireframe corresponding to all or part of a structure of interest in a scene, wherein the first wireframe comprises a plurality of wireframe vertices corresponding to vertices present on a real-life structure present in the scene; b. providing, by either or both the computer or the user, a plurality of 2D images including all or part of the structure of interest, wherein one or more real-life structure vertices are present in one or more of the plurality of 2D images; c. selecting, by either or both the computer or the user, one or more 2D images wherein all or part of the structure of interest is visible in the selected one or more 2D images; d. projecting, by either or both the computer or the user, some or all of the plurality of wireframe vertices on corresponding real-life structure vertices visible in the one or more 2D images; e. determining, by either or both the computer or the user, whether any of the projected wireframe vertices is out of alignment with the corresponding real-life structure vertex in the selected one or more 2D images, and in response to a determination that at least one of the projected wireframe vertices is out of alignment with the corresponding real-life structure vertex, adjusting each out of alignment projected wireframe vertex to generate an alignment of each projected wireframe vertex with the corresponding real-life structure vertex in each of the selected one or more 2D images, thereby providing a verified wireframe corresponding to the real-life structure in the scene.
For instance, Brown teaches, among other things, alteration of automatically-generated three-dimensional models using photogrammetry. Brown, Abstract. However, Brown does not anticipate or render obvious, either alone or in combination, the limitations above.
Therefore, the independent claims are allowable over the prior art. The corresponding dependent claims are also allowable, at least for the combination of additional limitations and the limitations listed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982. The examiner can normally be reached 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619